Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, and 4-6 are finally rejected under 35 U.S.C. 103 as being unpatentable over Chien  (US9808917) in view of Jangula (US 7020923).

Regarding claim 1, Chien teaches a wrench comprising:
a handle (10, Figl, annotated below; 2:36-38) and a working end (corresponding to the bottom of the yoke bottom of the arm 11, see annotated Fig.l below) which is formed to one end of the handle, two arms ( 11, Figs. 1 and 3, below) extending from the working end and a room (see annotated Fig. 1) formed between the two arms, each arm having a locking hole corresponding to the thread hole (111, Figs. 1 and 3; 2: 50-56) defined therethrough (2: 40-45);
a driving head (rotary head 20, Fig. 1) having two recesses (see annotated , Fig. 1) defined in outside thereof, the two recesses(see annotated Fig. 1; Fig.3) located corresponding to the two locking holes of the two arms(2: 52-56), andtwo bolts (23, Fig. 1, Fig.3) respectively and threadedly connected to the 
Jangula also teaches a hand tool using bolts through-apertures to fasten elements of the tool together, and Jangula further teacher that wave washers (see annotated Fig. 2, below) are used  between two components to frictionally engage and maintain the tool elements and/or pry tool 70 snuggly between the sides of the walls 14, 16 (4: 20-28). It would have been obvious to one of ordinary skills in the art before the effective date of claimed invention to configure the wrench of Chien to incorporate two wave washers as taught by Jangula, disposing the wave washers between the arms and the head to snuggly retain the head (as taught by Jangula) and provide for smooth rotation between the two arms, the wave washers minimizing play in the head relative to the arms.
 

    PNG
    media_image1.png
    422
    813
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    395
    607
    media_image2.png
    Greyscale
Fig.3

    PNG
    media_image3.png
    602
    470
    media_image3.png
    Greyscale



Regarding claim 4 Chien as modified by Jangula, teaches the limitations of claim 3 as stated above, and further teaches wherein each of the arms (11, Figs. 1 and 3) includes a reception area which, communicates with the locking hole corresponding thereto, the head of each bolt is accommodated in 

Regarding claim 5, Chien as modified by Jangula, teaches all the limitation of claim 1 as stated above, and further teaches, wherein diameter, each of the wave washer has an outer diameter, each recess includes an inner diameter which is smaller than the outer diameter of the wave washer (see annotated Fig.2 of Jangula above) to prevent the washer from falling into the inner recess, so that the washers can be retained and function as intended.

Regarding claim 6, Chien as modified by Jangula, teaches all the limitation of claim 1 as stated above, and further teaches, wherein an aperture corresponding to the through hole(112, Fig. 1, above; 2: 44-49) is defined in an inner end of the room and located between the two arms, a positioning unit corresponding to the positioning element (31 includes 311 corresponding to the bead and 31, Fig-I; 3: 1- 5) is located in the aperture and includes a spring corresponds to (32, Fig.1; 3:5-10) and a bead 311,
Fig. 1), the spring (32, Fig. 1) is biased between an inner end of the aperture and the spring, the bead partially protrudes beyond the aperture, the driving head includes multiple positioning holes (211, Fig.1;
2:56-60) defined in the outside thereof the positioning holes are located in a pivotal direction of the driving head relative to the working end, the bead is engaged with one of the positioning holes to secure a pivotal position of the driving head relative to the working end (4: 6-10).

Claim 2-3, and 7 are finally rejected under 35 U.S.C. 103 as being unpatentable over Chien and Jangula as applied to claim 1 above, and further in view of Herbers et al. (DE 102017120625 Al), translation attached as pdf.

Regarding claim 2, Chien, as modified by Jangula, teaches the limitations of claim 1, as described above, including the wave washers, however the combination does not clearly disclose wherein each of the wave washers includes multiple convex portions and multiple concaved formed to each of two sides thereof, the multiple convex portions and the multiple concaved portions are located alternatively to each other. That is, Jangula describes conventional wave washers that snug connections between parts, but the figures do not explicitly show the recited concavities and convexities on the two sides. Herbers et al. also disclose a wave washer inserted between two relatively movable components and further teaches wherein each of the wave washers (12, Fig.2, below; [0015]) includes multiple convex portions (Fig.2; [0017]) and multiple concaved (Fig.2; [0017]) formed to each of two sides (Fig.2) thereof, the multiple convex portions and the multiple concaved portions are located alternatively
(Fig. 2) to each other. It would have been obvious to one of ordinary skills in the art before the effective date of claimed invention to configure the wrench of Chien and modified by Jangula to incorporate the teaching Herbers et al. (waves on both sides of the washer) to provide as result, the intended friction fit between the arms and the head, as described above for the snug fit, so that the of the head can rotate in the arms as intended.
 
    PNG
    media_image4.png
    289
    467
    media_image4.png
    Greyscale


claim 3, Chien as modified by Jangula and Herbers et al., teaches all the limitation of claim 2 as stated above, and further teaches wherein each of the two Bolts (23, Fig.1, Fig.3 above of Chien) includes a shank (see annotation, Fig.1, Fig.3 above of Chien) and a head (see annotation Fig.1, Fig.3 above of Chien) which is formed to one end of the shank, the shank includes outer threads (2:50-56), and each locking hole includes inner threads (see annotation, Fig. 1, Fig.3; 2:50-56), the outer threads of the bolt are threadedly (see annotated Fig. 2) connected to the inner threads (see annotated Fig. 1 above) in the locking hole(lll, Fig. 1 above).

Regarding claim 7(New) A wrench comprising: 
a handle (10, Fig.1, annotated above) and a working end (corresponding to the bottom of the yoke bottom of the arm 11, see annotated Fig.l below)  which is formed to one end of the handle (10, Fig.), two arms (11, Fig.1)  extending from the working end and a room (see annotated Fig. 1) formed between the two arms (11, Fig.1), each arm having a locking hole corresponding to the thread hole (111, Figs. 1 and 3; 2: 50-56) defined therethrough (2: 40-45);
 a driving head (rotary head 20, Fig.1) having two recesses (see annotated Fig. 1; Fig.3) defined in outside thereof, the two recesses (see annotated Fig. 1; Fig.3) located corresponding to the two locking holes of the two arms2: 52-56); 
two bolts (23, Fig. 1, Fig.3) respectively and threadedly connected to the locking holes in the two arms and inserted into the two recesses of the driving head to pivotably position (4:5-10) the driving head  between the two arms ( 11, Figs. 1 and 3, above) . However, Chien failed to teach a wave washer mounted to each of the two bolts and being sandwiched between, the driving head and the arm. 

Jangula also teaches a hand tool using bolts through-apertures to fasten elements of the tool together, and Jangula further teacher that wave washers (see annotated Fig. 2, above) are used  

 Herbers et al. also disclose a wave washer inserted between two relatively movable components and further teaches wherein,
 each of the wave washers (12, Fig.2, below; [0015]) includes multiple convex portions (Fig.2; [0017]) and multiple concaved (Fig.2; [0017]) formed to each of two sides (Fig.2) thereof, the multiple convex portions and the multiple concaved portions are located alternatively (Fig. 2) to each other. Chien as modified by Jangula, further teaches, wherein diameter, each of the wave washer has an outer diameter, each recess includes an inner diameter which is smaller than the outer diameter of the wave washer (see annotated Fig.2 of Jangula above) to prevent the washer from falling into the inner recess, so that the washers can be retained and function as intended.

Alternatively, Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (US9808917) and Lenker (US 4274309).

Regarding claim 7(New) A wrench comprising: 
a handle (10, Fig.1, annotated above) and a working end (corresponding to the bottom of the yoke bottom of the arm 11, see annotated Fig.l below)  which is formed to one end of the handle (10, Fig.), 
 a driving head (rotary head 20, Fig.1) having two recesses (see annotated Fig. 1; Fig.3) defined in outside thereof, the two recesses (see annotated Fig. 1; Fig.3) located corresponding to the two locking holes of the two arms2: 52-56); 
two bolts (23, Fig. 1, Fig.3) respectively and threadedly connected to the locking holes in the two arms and inserted into the two recesses of the driving head to pivotably position (4:5-10) the driving head  between the two arms ( 11, Figs. 1 and 3, above) . However, Chien failed to teach 
a wave washer mounted to each of the two bolts and being sandwiched between, the driving head and the arm,
each of the wave washers including multiple convex portions and multiple concaved portions formed to each of two sides thereof, the multiple convex portions and the multiple concaved portions located alternatively to each other, and each of the wave washers having an outer diameter, each recess including an inner diameter which is smaller than the outer diameter of the wave washer.

	Lenker discloses method of manufacture of certain hand wrench and the like having a ling handle, a yoke, housing a ratcheting socket drive mechanism, Keller teaches,
a wave washer corresponds to the washer (29, Fig.2) mounted to each of the two bolts corresponds to the axially aligned trunnions (28, Fig.2) and being sandwiched between, the driving head corresponds to the ratchet mechanism (45, Fig.2) and the arm corresponds to the yoke leg (23, Fig.2),
each of the wave washers including multiple convex portions correspond to the rounded outward portions of the wave washer 29, see Fig.2) and multiple concaved portions (corresponds to the to the caved in surfaces of the wave washer 29, see Fig.2) formed to each of two sides thereof, the multiple .

    PNG
    media_image5.png
    373
    450
    media_image5.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Gunn (US 1320137 A) teaches an improved wrench comprises of a handle a rotary head, two arms and bolts fastener in conjunction with bushing and spring washers.

Response to Argument
Applicant argument filed November 04, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., how prior art tool works relative to how instant invention's tool works) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1 1 81, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to Applicant's argument that PA does not include certain features of Applicant's invention, the limitations on which the Applicant relies (the mode of operation; e.g., the remarks that the tool of Jangula in Fig.2 shows the washer of Jangula being flat surfaces in contact of part 72 and the side of the wall part 10 with the conclusion that the Jangula does not disclose the wave washer of the claimed invention, fails to point out which claim limitation is not met) are not stated in the claims. It is the claims that define the claimed invention, and it is the claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. In re Self, 671 F.2d 1344, 213 USPO (CCPP 1982). Note that prior art is applied to the claimed invention and not the disclosed invention. 

Applicant's arguments fail to comply with 37 CFR 1 .1 1 1 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant's arguments do not comply with 37 CFR 1 .1 1 1 (c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOUFOU OUEDRAOGO whose telephone number is (571)272-6084. The examiner
can normally be reached on 07:30 AM - 05:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application

9199 (IN USA OR CANADA) or 571-272-1000.

/N.O/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723